Citation Nr: 1716395	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for status post left medial meniscectomy/lateral reconstruction with degenerative joint disease, currently evaluated as 30 percent disabling prior to April 12, 2012 and since August 1, 2012 (a 100 percent rating is assigned from April 12, 2012 to July 31, 2012).    

2.  Entitlement to rating in excess of 10 percent for left knee instability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1974 to March 1985.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2013, a hearing was held before a Decision Review Officer (DRO).  A transcript of that hearing is associated with the claims file. 

In September 2015, the Board recharacterized the issues on appeal as whether reduction of the left knee rating was proper and entitlement to an increased rating for the left knee because the RO's reduction of the left knee rating stemmed from a VA examination conducted in connection with a claim for increase.  The Board then restored a 30 percent rating for the left knee effective August 1, 2009, and remanded the issue of entitlement to increased rating for the left knee based on range of motion, as well as a separate rating for instability.  The Board again remanded this claim in August 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, remand is again necessary for further development consistent with the prior remand.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet.App. 158 (2016).

In the August 2016 remand, the Board directed that a new examination be provided the Veteran pursuant to the Court's recent holding in Corriea v. McDonald.  The Board specifically requested in the remand directives that the left knee should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of the opposite undamaged joint.  As correctly noted by the Veteran's representative in an April 2017 brief, the subsequent VA examination conducted in September 2016 does not provide range of motion testing for both active and passive, or with weight bearing versus nonweight bearing.  No further clarification was obtained from the VA examiner who conducted the September 2016 examination.  Thus, the Board is in agreement with the Veteran's representative when it was argued in April 2017 that the VA examination is inadequate and remand is appropriate for substantial compliance with the Board's previous remand.  Stegall v. West, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the same examiner who provided the September 2016 VA examination, if possible, to examine the Veteran to determine the current nature and severity of his left knee disability.  The electronic record, to include a copy of this remand, should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  The left knee should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of the opposite undamaged joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




